1 RICHARD M. BARNETT, Esq.
2 A Professional Law Corporation
  SBN#65132
3 105 West F Street, 4th Floor
4 San Diego, CA 92101
  Telephone: (619) 231-1182
5 email: richardmbarnett@gmail.com
6
  Attorney for Petitioners
7 SCOTT A. WOLSTEIN and
8 RICHARD SELLERS

 9
10
                          UNITED STATES DISTRICT COURT
11
12                      SOUTHERN DISTRICT OF CALIFORNIA
13
14
     UNITED STATES OF AMERICA,    )
15                                )                      Case No. 12cr0918-BEN
16               Plaintiff,       )
                                  )                      ORDER FOR DISTRIBUTION
17       vs.                      )                      OF FORFEITED FUNDS
18                                )
     DOUGLAS McCLAIN, Jr. et al., )                       [Proposed]
19
                                  )
20               Defendants.      )
     _____________ )
21
22         GOOD CAUSE APPEARING, and the Court having been advised of the
23
     relevant facts:
24
           IT IS HEREBY ORDERED that the previously entered Preliminary Order of
25
26 Forfeiture in the case of United States v. Douglas McClain, Jr., et al., Case number
27
     12-cr-0918-BEN, be amended as follows:
28
           The forfeited assets are to be distributed as follows:
     .,I



                 (a) $6,813.03 in forfeited assets shall be distributed to Frances Burke;
1
2                (b) $10,143.84 in forfeited assets shall be distributed to Johan Dejager;
3
                 (c) $55,866.84 in forfeited assets shall be distributed to Steven Van Der
4
           Velden;
5
6                (d)   $10,598.05 in forfeited assets shall be distributed to Rising Water;
7
                 (e)   $12,717.76 in forfeited assets shall be distributed to Richard Sellers;
 8
                 (t)   $55,261.24 in forfeited assets shall be distributed to petitioner Scott
 9
10 Wolstein, and
11
                 (g)    $28,838.16 in forfeited assets shall be distributed to Servicios Directivos
12
13         Servia S.A. de C.V.

14               3. Each petitioner shall submit a completed ACH form to the United States
15
           Marshals Service to effectuate the terms of this Order for Distribution of Forfeited
16
17 Funds.
18               4. All p
19
20
21
                                            HO
                                        i
22                                          U ted States District Judge
23
24
25
26
27
28
                                                       2
